The record shows the indictment upon which the trial was had to have been returned by the grand jury at the spring term of the circuit court for Barbour county, 1918, and filed in court April 12, 1918. The undisputed evidence shows that the mule alleged to have been killed by defendant was killed in October, 1918, about six months after the indictment was returned. It is possible that this is a mistake as to date, but, if so, there is nothing here to indicate it. The affirmative charge was asked by defendant, and should have been given.
The other rulings of the court are free from error.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.